Citation Nr: 0301595	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  96-43 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of a gun 
shot wound of the left hip, currently evaluated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to August 
1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which continued a 10 percent 
disability evaluation for the disability on appeal.

The case was previously before the Board in January 1999, 
at which time it was Remanded to afford due process.  The 
requested development having been completed, the case is 
once again before the Board for appellate consideration of 
the issue on appeal.   


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  The veteran sustained a gunshot wound to the left 
thigh, involving Muscle Group XIV, which is productive of 
not more than moderate impairment.


CONCLUSION OF LAW

The schedular criteria for rating greater than 10 percent 
for residuals of gun shot wound of the left thigh have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5251-5253, 4.73, 
Code 5314 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002) (VCAA).  This legislation provides among other 
things for notice and assistance to claimants under 
certain circumstances.  See also new regulations at 38 
C.F.R. § 3.159, promulgated pursuant to the enabling 
statute.  The Board notes that that while this law was 
enacted during the pendency of this appeal, the veteran 
was provided notice in October 2002 of his enhanced rights 
under the change to the law.  Thus, there is no prejudice 
to the veteran in proceeding with this appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Board concludes that discussions in the rating(s), 
statement of the case and other development correspondence 
has informed the appellant of the information and evidence 
needed to substantiate the claim(s); thus, the VA's 
notification requirements have been satisfied.  

As to the duty to assist the claimant, the appellant has 
not identified any relevant treatment (i.e. pertaining to 
treatment of the claimed disability) beyond that for which 
development has already been undertaken.  In other words, 
the claimant has not referenced any unobtained, 
obtainable, evidence that might aid the claim.  

Satisfactory efforts have been made to ensure that all 
relevant evidence has been associated with the claims 
file; there are multiple VA examinations, treatment 
records, and clinical medical records in the file.  The 
veteran has been offered an opportunity to submit 
additional evidence in support of his claim.  In short, 
the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of 
the evidence needed to substantiate his claim.  

The issue on appeal pertains to an increased evaluation 
and, in that context, the duty to assist has not changed 
and still falls squarely on the VA, to include affording 
hearings, obtaining identified evidence, government 
records, affording examinations, where appropriate and 
etc. where such would be helpful, relevant and necessary 
for a full and fair adjudication of his claim.  
Satisfactory efforts have been made in these regards, and 
the veteran has been offered an opportunity to submit 
additional evidence in support of the claim.  

In the context of an increased rating, the subject of 
"which information and evidence, if any, that the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant", Quartuccio v. Principi, 16 Vet. App. 183 
(2002), is of questionable relevance in light of VA's 
long-standing duty to assist with respect to this type of 
claim and the VA's particular efforts in regards to the 
veteran's claim versus any tacit obligation of the 
veteran.  Under the circumstances of this case, where 
there has been substantial compliance with the VCAA, 
additional development would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran).  The Board concludes that given the completeness 
of the present record which shows substantial compliance 
with the notice/assistance provisions of the new 
legislation, the Board finds no prejudice to the veteran 
by proceeding with appellate review.  See Bernard. 

In this case, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  Therefore, 
there is no indication that additional relevant records 
exist that have not been obtained.  Accordingly, 
additional development for compliance with the new duty to 
assist requirements is not necessary, and the appellant is 
not prejudiced by the Board's decision not to do so.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of 
a disability of the musculoskeletal system may be due to 
the absence of bones, muscles, or joints, or may be due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  
38 C.F.R. § 4.40.  Both limitation of motion and pain are 
necessarily regarded as constituents of a disability.  38 
C.F.R. §§ 4.40, 4.45, 4.55, 4.59; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The present level of 
disability is of primary concern where service connection 
has been established and an increase in the disability 
rating is at issue.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1996).

In adjudicating the claim, the Board determines whether 
(1) the weight of the evidence supports the claim, or (2) 
the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Although minor changes were made to the rating schedule 
with respect to the evaluation of muscle injuries in an 
amendment that became effective on July 3, 1997, these 
changes did not alter the rating criteria or the 
percentage evaluations assigned for muscle injuries.  A 
version more favorable to the veteran is, technically, not 
present in this case.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  The Board notes that the 
veteran's service-connected left thigh wound was evaluated 
by the RO under both the new and old rating criteria.

A 10 percent evaluation is warranted for moderate injury 
to Muscle Group XIV (the anterior thigh group), while a 30 
percent evaluation requires moderately severe injury to 
Muscle Group XIV.  38 C.F.R. § 4.73, Code 5314.

The cardinal symptoms of muscle disability are weakness, 
fatigue-pain, uncertainty of movement, while the cardinal 
signs of muscle disability are loss of power, lowered 
threshold of fatigue and impairment of coordination.  38 
C.F.R. § 4.54 (effective prior to July 3, 1997, now set 
forth at 38 C.F.R. § 4.56(c) (2002)).

Moderately severe muscle disability from a missile wound 
contemplates a through-and-through or deep penetrating 
wound by a high velocity missile of small size or large 
missile of low velocity, with debridement or with 
prolonged infection or with sloughing of soft parts, and 
intermuscular cicatrization.  The service department 
records or other evidence shows hospitalization for a 
prolonged period in service for treatment of a wound of 
severe grade, and the record in the file shows consistent 
complaint of the cardinal symptoms of muscle wounds.  
Objective findings include entrance scars that are 
relatively large and so situated as to indicate the track 
of the missile through important muscle groups.  There are 
indications on palpation of moderate loss of deep fascia 
or moderate loss of muscle substance or moderate loss of 
the normal firm resistance of muscles compared with the 
sound side.  Tests of strength and endurance of muscle 
groups involved (compared with the sound side) give 
positive evidence of marked or moderately severe loss.  38 
C.F.R. § 4.56(c) (effective prior to July 3, 1997).

Under the rating schedule, as amended, moderately severe 
muscle disability from a missile wound contemplates a 
through-and-through or deep penetrating wound by a small 
high velocity missile or a large low velocity missile, 
with debridement, prolonged infection, or sloughing of 
soft parts, and intermuscular scarring.  The service 
department records or other evidence shows hospitalization 
for a prolonged period for treatment of the wound.  The 
record shows consistent complaint of the cardinal signs 
and symptoms of muscle disability as defined in 38 C.F.R. 
§ 4.56(c), and, if present, evidence of inability to keep 
up with work requirements.  Objective findings include 
entrance and (if present) exit scars indicating the track 
of the missile through one or more muscle groups.  There 
are indications on palpation of the loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with the sound side.  Tests of strength and 
endurance compared with the sound side demonstrate 
positive evidence of impairment.  38 C.F.R. § 4.56(d)(3) 
(2002).

The veteran was wounded in the left flank in December 1943 
in action and returned to duty in January 1944.  He was 
subsequently hospitalized for combat fatigue; he went AWOL 
and was shot in the left thigh by a civilian in the end of 
June 1944.  He was again hospitalized and again went AWOL 
in August 1944.  On his way back to camp, he sustained an 
injury to his right lower extremity in a motor vehicle 
accident involving a British truck.  Service connection 
was nevertheless granted for disabilities incurred during 
his AWOL status.

The record shows that the initial shrapnel wound of the 
left thigh resulted in a through and through gun shot 
wound.  There were a 3 centimeter entry wound on the mid 
one third anterior aspect of the left thigh and a 2 
centimeter exit wound on the lateral aspect.  The initial 
wound was variously described as severe and moderately 
severe.  It was debrided and sutured.  Prolonged 
hospitalization was not indicated.  On July 13, 1944, the 
sutures were removed with the notation "wound nicely 
healed."  No infection or bone involvement was indicated.  
Service connection has been in effect for this disability 
at a 10 percent level of disablement since August 1945, 
when the veteran was separated from service.  The wound 
was of relatively short track by a bullet that did not 
result in prolonged infection or sloughing of soft tissue.  
There was no intermuscular cicatrisation appreciated.  

The current examination findings support a finding of no 
more than moderate severity of muscle damage under Code 
5314.  X-rays continue to show no bony involvement, with 
the left femur considered to be essentially normal.  
Successive VA examinations since the reopened claim was 
received have not shown any detectable damage to the 
underlying soft tissue of the left thigh.  In December 
1996, range of hip motion was described as full, without 
gross evidence of pain during performance and what was 
described as minimal muscle loss near the scar.  In April 
1999, thigh muscles were described as equal in size.  The 
gun shot wound scar was described as asymptomatic, without 
tissue loss, adhesions or tendon damage.  There was no 
nerve damage or muscle herniation.  Bilateral hip flexion 
was zero to 90 degrees, limited by pain.  The veteran had 
no difficulty getting on and off the examining table.  X-
rays showed no evidence of fracture or osseous 
abnormality.  Mild degenerative changes about the 
bilateral hips was noted.

The Board is of the opinion that no more than a moderate 
muscle injury under Diagnostic Code 5314 is currently 
shown.  The absence, for all intents and purposes, of 
intra-muscular sequelae from the gun shot wound precludes 
a higher evaluation under the criteria for evaluating 
muscle injury.  Moreover, although the veteran has 
demonstrated some difficulty in ambulating, specifically 
tiring easily and a shuffling gait, the Board observes the 
veteran is currently 80 years of age and that he has 
various lumbar and right lower extremity disabilities that 
affect his ambulation.  The Board additionally observes 
that no examiner has attributed his ambulatory 
difficulties to his residuals of a gun shot wound to the 
left thigh.  The Board is of the opinion that the pain and 
weakness of the left thigh musculature demonstrated on 
examination is contemplated in the 10 percent evaluation 
currently assigned, which takes into account the actual 
degree of functional impairment shown under the daily 
conditions of life.  38 C.F.R. §§ 4.10, 4.40 (2002).

The veteran's left thigh gun shot wound residuals might 
also be rated based on limitation of motion, whichever is 
most favorable (but not under both limitation of motion 
and as a muscle injury, since that would constitute 
pyramiding).  Limitation of extension of the thigh to 5 
degrees warrants a 10 percent rating.  38 C.F.R. Part 4, 
Code 5251.  Limitation of flexion of the thigh to 45 
degrees warrants a 10 percent rating.  A 20 percent rating 
requires that flexion be limited to 30 degrees.  A 30 
percent rating is warranted where flexion is limited to 20 
degrees, and a 40 percent rating requires that flexion be 
limited to 10 degrees.  38 C.F.R. Part 4, Code 5252.  
Limitation of rotation of either thigh warrants a 10 
percent rating when toe-out of the affected leg cannot be 
performed to more than 15 degrees.  Limitation of 
adduction of the thigh also warrants a 10 percent rating 
when the legs cannot be crossed due to the limitation.  
And, limitation of abduction of the thigh warrants a 20 
percent rating when motion is lost beyond 10 degrees.  38 
C.F.R. Part 4, Code 5253.  Range of motion studies as 
reported in recent VA examinations do not reflect 
pathological process demonstrating a higher level of 
disability if the veteran's disability were considered on 
the basis of range of motion.

Evaluation of the veteran's condition under other 
Diagnostic Codes would not be more beneficial to the 
veteran in the absence of such symptomatology 
demonstrating pertinent pathology or a more debilitating 
condition thereunder.  For example, ankylosis is defined 
as immobility and consolidation of a joint due to disease, 
injury or surgical procedure.  Lewis v. Derwinski, 3 Vet. 
App. 259 (1992).  A review of clinical findings indicates 
that the veteran could perform range of motion testing of 
the disabled joint.  As such clearly establishes that 
ankylosis is not present, the criteria set forth 
pertaining to ankylosis are inapplicable and cannot serve 
as the basis for an increased rating.

The Board therefore finds that the preponderance of the 
evidence is against the claim for a rating in excess of 10 
percent for residuals of a shell fragment wound of the 
left thigh.  The evidence is not so evenly balanced that 
there is doubt as to any material issue.  38 U.S.C.A. § 
5107(b).

There is no competent evidence of record which indicates 
that the veteran's left thigh has caused marked 
interference with employment beyond that which is 
contemplated under the schedular criteria, or that there 
has been any necessary inpatient care.  Thus, there is no 
basis for consideration of an extraschedular evaluation 
under the provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  There is nothing 
in the evidence of record to indicate that the application 
of the regular schedular standards is impractical in this 
case.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996). 


ORDER

Entitlement to increased evaluation for residuals of gun 
shot wound to the left thigh is denied. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

